THE THIRTEENTH COURT OF APPEALS

                                   13-14-00382-CR


                                Valerie Celeste Moore
                                          v.
                                 The State of Texas


                                   On Appeal from the
                      75th District Court of Liberty County, Texas
                               Trial Cause No. CR30183


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 11, 2014.